     Case 1:20-cv-00522-NONE-JLT Document 43 Filed 08/07/20 Page 1 of 5


1    Katherine Eskovitz                             Sean Eskovitz
     ROCHE CYRULNIK FREEDMAN LLP                    ESKOVITZ LAW
2    1158 26th Street, No. 175                      1217 Wilshire Boulevard,
     Santa Monica, CA 90403                         No. 3683
3    keskovitz@rcfllp.com                           Santa Monica, CA 90402
                                                    seane@eskovitz.com
4    Kyle Roche
     Joseph M. Delich                               BRANT W. BISHOP, P.C.
5    Richard R. Cipolla                             2000 Pennsylvania Avenue, NW
     ROCHE CYRULNIK FREEDMAN LLP                    Suite 7000
6    99 Park Avenue, 19th Floor                     Washington, DC 20006
     New York, NY 10016                             brant@bishop.us
7    kyle@rcfllp.com
     jdelich@rcfllp.com
8    rcipolla@rcfllp.com

9    Counsel for Apothio LLC

10

11                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
12     APOTHIO, LLC,                                 No. 1:20-CV-00522-NONE-JLT
13                      Plaintiff,
                                                     OPPOSITION TO NOTICES
14            v.                                     OF JOINDER BY
                                                     DEFENDANTS KERN
15     KERN COUNTY; KERN COUNTY                      COUNTY, KERN COUNTY
       SHERIFF’S OFFICE; CALIFORNIA                  SHERIFF’S OFFICE, DONNY
16     DEPARTMENT OF FISH AND WILDLIFE;              YOUNGBLOOD AND JOSHUA
       DONNY YOUNGBLOOD; JOSHUA                      NICHOLSON (ECF NOS. 36,
17     NICHOLSON; CHARLTON H. BONHAM;                42)
       JOHN DOES #1 THROUGH #10,
18     UNKNOWN AGENTS OF THE KERN
       COUNTY SHERIFF’S OFFICE; JOHN
19     DOES #11 THROUGH #20, UNKNOWN
       AGENTS OF THE CALIFORNIA FISH
20     AND WILDLIFE DEPARTMENT,

21                      Defendants.

22

23



                                              1
                               OPPOSITION TO NOTICES OF JOINDER
                                 CASE NO. 1:20-CV-00522-NONE-JLT
     Case 1:20-cv-00522-NONE-JLT Document 43 Filed 08/07/20 Page 2 of 5


1                                        INTRODUCTION

2              Two weeks after Apothio already responded to the thirty-three pages of Kern

3     County’s motion to dismiss and strike filings, the Kern County Defendants 1 filed a

4     “Notice of Joinder,” and sought to also join in the motion and arguments submitted by the

5     Fish and Wildlife Defendants.2 The Court should decline to grant this request as untimely

6     and improper.

7     I.     The Kern County Defendants’ “Notice of Joinder” is Untimely.

8              The Kern County Defendants’ “Notice of Joinder” is untimely because it was

9     filed six weeks after the deadline for motions to dismiss, and two weeks after the deadline

10    for Apothio’s responses to those motions.

11                                   Timeline of Relevant Events
                           •   The Kern Defendants filed a 15-page motion to dismiss, as well
12                             as an 18-page motion to strike, both notice for hearing on July
             June 12           15. ECF Nos. [18], [19]. The F&W Defendants filed a separate
13                             joint motion to dismiss and strike. ECF No. 21.

14                         •   One-month period when Kern Defendants could have notified
      June 12–July 12          Apothio of any intent to join in the F&W’s motion but said
15                             nothing.
                           •   Apothio timely filed responses to the Kern Defendants’ motions
16                             to dismiss and strike. ECF Nos. [32], [34]. Apothio filed
             July 13
                               separate responses to the F&W’s motions. ECF Nos. 32, 34, 35.
17
                           •   The day before reply briefs were due, the Kern Defendants filed
18                             a “Notice of Joinder” that sought to join F&W’s June 12 motion
             July 28
                               and retroactively incorporate its arguments. ECF No. 36.
19

20             Because the Kern Defendants seek to join in a second motion to dismiss after

21

22    1
       Kern County, Kern County Sheriff’s Office, Donny Youngblood, and Joshua
      Nicholson.
23    2
          Defendants California Department of Fish and Wildlife and Charlton H. Bonham.


                                                  1
                                OPPOSITION TO NOTICES OF JOINDER
                                  CASE NO. 1:20-CV-00522-NONE-JLT
     Case 1:20-cv-00522-NONE-JLT Document 43 Filed 08/07/20 Page 3 of 5


1     oppositions were due, it is untimely. See, e.g., See Pension Tr. Fund for Operating

2     Engineers Local 3 v. McMorgan & Co., No. 06 Civ.S904, 2006 WL 2788340, at *3 (E.D.

3     Cal. Sept. 26, 2006) (refusing to consider joinder in motion to dismiss where Defendant

4     served its motion two days before deadline for opposition); Florence v. Nangalama, No.

5     11 Civ. 3119, 2014 WL 3689362, at *1 (E.D. Cal. July 22, 2014), report and

6     recommendation adopted, 2014 WL 4098150 (E.D. Cal. Aug. 18, 2014) (denying motion

7     for joinder as untimely and not sufficiently explanatory for how arguments applied to

8     movant).

9     II.   The Kern Defendants’ Notice Fails to Satisfy Joinder Requirements

10           The Kern Defendants’ Notice of Joinder is also improper because it fails to satisfy

11    basic joinder requirements. Joinder may be permitted if: (1) the parties are so similarly

12    situated that filing an independent motion would be redundant; or (2) the party seeking

13    joinder specifically points out which parts of the motion apply to the joining party, the

14    joining party’s basis for standing, and the factual similarities between the joining party

15    and moving party that give rise to a similar claim or defense. See Tatung Co., Ltd. v. Shu

16    Tze Hsu, 217 F. Supp. 3d 1138, 1151–52 (C.D. Cal. 2016).

17           Neither of these conditions is satisfied here. First, far from joining a motion to

18    avoid the filing of “an independent motion [which] would be redundant,” id. at 1151, the

19    Kern Defendants have already filed thirty-three pages of briefing seeking to dismiss

20    Plaintiff’s complaint.

21           Second, the Kern Defendants’ blanket joinder notice fails to identify the specific

22    arguments it seeks to join and why those arguments apply to them. Id. at 1151–52; see

23    also Gottesman v. Santana, No. 16 Civ. 2902, 2017 WL 2882214, at *4 (S.D. Cal. July 6,

      2017) (“motions of joinder must at the very least point the Court to those specific
                                                  2
                               OPPOSITION TO NOTICES OF JOINDER
                                 CASE NO. 1:20-CV-00522-NONE-JLT
     Case 1:20-cv-00522-NONE-JLT Document 43 Filed 08/07/20 Page 4 of 5


1     portions of the other motion to which the Defendants join”).

2            The Kern Defendants’ failure to meet this requirement is problematic, especially

3     because they contradict the F&W Defendants on several important issues. For example,

4     the Kern Defendants conceded that Apothio’s research status as an Established

5     Agricultural Research Institution is a fact question that should be deferred until summary

6     judgment. ECF No. 18 at 5. The F&W Defendants, on the other hand, have explicitly

7     contested Apothio’s research status under California law. ECF No. 21-2 at 11–12. There

8     are similarly difficult issues that arise if material is unique to one motion. For instance,

9     the Kern Defendants’ never mentioned Counts 8–10, but the F&W Defendants’ made at

10    least one passing reference. (ECF No. 21-2 at 4).

11           Apothio therefore respectfully requests that the Court deny the Kern Defendants’

12    attempt to join in the F&W Defendants’ motion to dismiss (ECF No. 36).3

13
      Dated: August 7, 2020
14
                                                 /s/ Katherine Eskovitz
15                                               ROCHE CYRULNIK
                                                   FREEDMAN LLP
16                                               Katherine Eskovitz
                                                 1158 26th Street, No. 175
17                                               Santa Monica, CA 90403
                                                 keskovitz@rcfllp.com
18                                               (646) 791-6883

19                                               Kyle W. Roche (pro hac vice)
                                                 Joseph M. Delich (pro hac vice)
20                                               Richard R. Cipolla (pro hac vice)
                                                 99 Park Avenue, 19th Floor
21                                               New York, NY 10016

22    3
       For the same reasons as set forth above, Apothio also respectfully requests that the
      Court deny Kern Defendants’ Notice of Joinder in the F&W Defendants’ Reply in
23
      Support of Motion to Dismiss. (ECF No. 42).


                                                  3
                               OPPOSITION TO NOTICES OF JOINDER
                                 CASE NO. 1:20-CV-00522-NONE-JLT
     Case 1:20-cv-00522-NONE-JLT Document 43 Filed 08/07/20 Page 5 of 5


1                                      kyle@rcfllp.com
                                       jdelich@rcfllp.com
2                                      rcipolla@rcfllp.com

3                                      /s/ Sean Eskovitz
                                       ESKOVITZ LAW LLP
4                                      Sean Eskovitz
                                       1217 Wilshire Boulevard, No. 3683
5                                      Santa Monica, CA 90402
                                       seane@eskovitz.com
6
                                       /s/ Brant W. Bishop, P.C.
7                                      BRANT W. BISHOP, P.C. (pro hac vice)
                                       Brant W. Bishop
8                                      2000 Pennsylvania Avenue, NW
                                       Suite 7000
9                                      Washington, DC 20006
                                       brant@bishop.us
10
                                       Counsel for Apothio LLC
11

12

13

14

15

16

17

18

19

20

21

22

23



                                        4
                         OPPOSITION TO NOTICES OF JOINDER
                           CASE NO. 1:20-CV-00522-NONE-JLT
